DETAILED ACTION
This is the first Office Action on the merits based on the 16/990,031 application filed on 08/11/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, as originally filed, are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.84(b)(1).  If the invention can be drawn or illustrated then a drawing is required in lieu of black and white photorealistic images.  All details in the black and white photorealistic images are not clear.  Therefore, black and white line drawings are required in place of the black and white photorealistic images in Figures 1-5.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cervantez (US Patent No. 9,433,813).

    PNG
    media_image1.png
    217
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    261
    media_image2.png
    Greyscale

Regarding claim 1, Cervantez discloses an analogous exercise wedged ramp (Exercise ramp 10; Figure 1) comprising a wedge-shaped body (i.e., the ramp is wedge shaped as seen in Figure 1) having an upper surface (Base 14; Figure 1; The base 14 can be an upper surface when flipped over as seen in Figure 5) and a lower surface (Ramp 16; Figure 1; The ramp 16 can be an upper surface when flipped over as seen in Figure 5), wherein the upper surface defines an inclined surface with respect to the lower surface (i.e., the base 14 can be an inclined surface if the wedge is flipped and the ramp 16 is on the ground surface); at least one blind bore (Gap G; Figure 1; The gaps G are bores that extends across the entirety of the upper surface of the block and go down a certain depth) extending through the lower surface 16; at least one cleat (Slat 


Regarding claim 2, Cervantez discloses the inclined surface comprises a roughened surface (rubber mat 20; Figure 1; The mat can used a s a roughened surface to hold the wedge to the floor).  

Regarding claim 5, Cervantez discloses the at least one cleat 12 is removable from the lower surface 16 (i.e., the slat 12 is attached to the surface 16 meaning it can be de-attached; Col. 2 Lines 23-4)


    PNG
    media_image2.png
    245
    261
    media_image2.png
    Greyscale

Regarding claim 13, Cervantez discloses an analogous exercise wedged ramp (Exercise ramp 10; Figure 1), comprising: a first starting block (Top block 10; Figure 3A) and a second starting block (Bottom block 10; Figure 3A), the first starting block and the second starting block having an identical configuration, each comprising: a wedge-shaped body having an upper surface (Base 14; Figure 1; The base 14 can be an upper surface when flipped over as seen in Figure 5) and a lower surface (Ramp 16; Figure 1; The ramp 16 can be an upper surface when flipped over as seen in Figure 5), wherein the upper surface defines an inclined surface with respect to the lower surface (i.e., the upper surface 14 is inclined to the lower surface 16 when the surface 14 is on the ground surface); at least one blind bore (Gap G; Figure 1; The gaps G are bores that extends across the entirety of the upper surface of the block and go down a certain depth) extending through the lower surface (i.e., the gap G extends on the surface 16); -10-67135.001 at least one cleat associated with the at least one blind bore, the cleat extending from the lower surface (i.e., the cleat 12 forms the bores G by forming a gap and extends from the surface 16); wherein when the lower surface of the first starting block contacts the lower surface of the second starting block and the upper surface of the first starting block is parallel .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cervantez (US Patent No. 9,433,813).

Regarding claim 7, Cervantez discloses the at least one cleat 12 is attached to the lower surface (i.e., the slat 12 is attached to the surface 16) but does not explicitly teach the at least one cleat 12 is integrally formed with the lower surface. Applicant does not explicitly state the criticality of the integral forming of the cleat and the surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally connect the slat to the surface in order to have a stable grip for the foot of a runner during running exercises, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Allowable Subject Matter
Claims 3-4, 6, 8-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784